Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 05/12/2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 14, “a second membrane adjacent the second side of the first membrane, extending substantially parallel with the first membrane, the second membrane defining a retentate channel between the first membrane and the second membrane, the second membrane defining a second filtrate channel along a side of the second membrane external to the retentate channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the permeate channels are in fluid communication with the vessel and are fluidly sealed from the feed port and retentate port” renders the claim indefinite because it is unclear what is intended by “fluidly sealed from the feed port and the retentate port” since the fluid being filtered enters the vessel/cartridge assembly through feed port to the retentate channels to the membrane to permeate channels. So there is fluid communication between the feed and the permeate channels. It is unclear how can the permeate channels be fluidly isolated from the feed port?
Regarding claim 9, the limitation “sealed from exterior of the cassette” and “open to exterior of the cassette” renders the claim indefinite because it is unclear what is meant by “exterior of the cassette”. It is unclear how feed channel is fluidly sealed from an exterior of the cassette when feed fluid is supplied to the feed channel from exterior of the cassette? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0138082 (hereinafter referred as “Connors”).
Regarding claim 1, Connors teaches a tangential flow filtration system, comprising: a vessel (70); a tangential flow filtration cassette (11) comprising a plurality of permeate channels (refer stacked configuration of cassette in fig. 9 comprising a plurality of filtrate collecting channels), the tangential flow filtration cassette substantially enclosed within the vessel such that a permeate flow from each end of the plurality of permeate channels flows into the vessel (refer fig. 12-13 disclosing fluid pathway within the system).
Regarding claims 3 and 4, Connors disclosing providing a plurality of interleaved retentate (1) and permeate screens (10) separated by a membrane (5), each of the retentate and permeate screen comprises retentate and permeate channels, the retentate channels are in fluid communication with feed port (85) and retentate port (90), and permeate channels are in fluid communication with the vessel. The retentate channels are fluidly sealed from the vessel (refer [0040]). The permeate channels are isolated from the feed and retentate port (Refer fig. 12 and 13 indicating flow of fluid). The retentate channel comprises sealed ends between the retentate channel and vessel (refer [0040]).
Regarding claim 5, the tangential flow filtration cassette comprises a plurality of layered membranes (refer fig. 9), each layered membrane comprising two slotted fenestrations at opposing ends of each layered membrane (refer fig. 4 disclosing openings 15A and 15B).
Regarding claim 6, alternating layered membranes further comprise a seal disposed about each of the two slotted fenestrations (seals 30 are disposed around openings 15A and 15B during assembly of the cassette).
Regarding claim 7, alternating layered membranes further comprise a seal disposed along opposing ends of each alternating layer outside of the two slotted fenestrations (seals 30 are disposed around openings 15A and 15B during assembly of the cassette).
Regarding claim 8, Connors teaches a tangential flow filtration cassette, comprising: a stack of interleaved layers (retentate screen 1, membrane 5, and filtrate screen 10) defining at least one feed channel (in retentate screen 1) and at least one filtrate channel (in filtrate screen 10), the stack of interleaved layers comprising: a membrane (5) comprising first and second elongate fenestrations (15A, 15B) disposed at first and second ends thereof (refer fig. 4); a feed channel seal (30) disposed on a first side of the membrane, the feed channel seal defining an enclosed membrane area comprising the first and second elongate fenestrations (refer fig. 7, 9, 12, 13); and first and second filtrate channel seals (30) disposed on a second side of the membrane opposite the first side (refer fig. 6, 9, 12, 13), the first and second filtrate channel seals disposed about each of the first and second elongate fenestrations thereby sealing the first and second elongate fenestrations from the corresponding filtrate channel (refer fig. 6, 9, 12, 13).
Regarding claim 9, the at least one feed channel is fluidly sealed from an exterior of the cassette (by surrounding seal 30) but is open to each of the first and second elongate fenestrations (refer fig. 9), and the at least one filtrate channel is open to the exterior of the cassette but sealed from both the first and second elongate fenestrations (refer fig. 11, filtrate collection area 110).
Regarding claim 10, a feed screen (1) configured to substantially fill a volume of the enclosed membrane area defined by the feed channel seal (refer fig. 2, 3, 9).
Regarding claim 11, a filtrate screen (10) configured to substantially fill a volume of the filtrate channel outside of the first and second filtrate channel seals (refer fig. 5, 6, 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, in view of US 2013/0186841 (hereinafter referred as “Johnson”).
Regarding claim 2, Connor teaches limitations of claim 1 as set forth above. Connors does not teach that the vessel is elastically deformable.
Johnson teaches a filtration assembly comprising a filter cartridge (14) with a containment bag (12) (Abstract, fig. 1). The containment bag is elastically deformable made from plastic material (refer paragraph [0037], [0041]).
It would have been obvious to one of ordinary skill in the art to modify the filtration system of Connor to include an elastically deformable containment bag to cover the cartridge to enable isolation of fluid from the housing enabling reduction in downtime associated with filter change as taught by Johnson.
Regarding claim 12, Connor teaches a tangential flow filtration system comprising: a tangential flow filtration cassette (11) according to claim 8. Connor further teaches a vessel (70) comprising wall (80) and end caps (75), wherein the vessel comprising feed inlet (85), retentate outlet (90), and filtrate outlets (100), wherein the inlet and outlets of vessel align with the inlets and outlets of the cassette (refer fig. 12, 13).
Connors does not teach that the vessel is elastically deformable.
Johnson teaches a filtration assembly comprising a filter cartridge (14) with a containment bag (12) (Abstract, fig. 1). The containment bag is elastically deformable made from plastic material (refer paragraph [0037], [0041]).
It would have been obvious to one of ordinary skill in the art to modify the filtration system of Connor to include an elastically deformable containment bag to cover the cartridge to enable isolation of fluid from the housing enabling reduction in downtime associated with filter change as taught by Johnson.
Regarding claim 13, Johnson teaches providing containment bag (12) with fluid connectors (refer figures of Johnson indicating providing required connectors to enable fluid flow through the containment bag and cartridge). Selection of type of connectors would have been an obvious matter of design choice to one of ordinary skill in the art based on the types of conduits used to connect fluid lines to the vessel.
Regarding claim 14, the term “adjacent” in “a second membrane adjacent the second side of the first membrane, extending substantially parallel with the first membrane, the second membrane defining a retentate channel between the first membrane and the second membrane, and the second membrane defining a second filtrate channel along a side of the second membrane external to the retentate channel” is interpreted to be near but not adjoining in light of what is disclosed in instant fig. 1 which shows a spacer material between two membranes 40. Therefore, the term “adjacent” does not eliminate a spacer material between two membranes.
Connors teaches a tangential flow filtration cassette (11), comprising: a first membrane (5) comprising a first side and a second side, the first membrane defining a first filtrate channel along the first side (the side towards filtrate screen 10); a second membrane adjacent the second side of the first membrane (refer fig. 9, 12, 13 disclosing two adjacent membranes), extending substantially parallel with the first membrane, the second membrane defining a retentate channel between the first membrane and the second membrane (refer fig. 9, 12, 13 disclosing retentate screen between two adjacent membranes), and the second membrane defining a second filtrate channel along a side of the second membrane external to the retentate channel (refer fig. 13 indicating filtrate flow); a first elongate fenestration (15A) along a first end of each of the first membrane and the second membrane; a second elongate (15B) fenestration along a second end of each of the first membrane and the second membrane; a retentate seal (30) disposed about a perimeter of the retentate channel configured to fluidly seal the perimeter of the retentate channel from an external space of the cassette; a plurality of filtrate seals (30) within the first filtrate channel and the second filtrate channel, the plurality of filtrate seals disposed about each of the first elongate fenestration and the second elongate fenestration of the first membrane and the second membrane (refer fig. 5, 6, 7, 9, 12, 13).
Connor teaches providing a vessel 70 enclosing the cassette and the vessel being open to filtrate channel (refer fig. 13), however, does not disclose providing a flexible vessel.
Johnson teaches a filtration assembly comprising a filter cartridge (14) with a containment bag (12) (Abstract, fig. 1). The containment bag is elastically deformable made from plastic material (refer paragraph [0037], [0041]).
It would have been obvious to one of ordinary skill in the art to modify the filtration system of Connor to include an elastically deformable containment bag to cover the cartridge to enable isolation of fluid from the housing enabling reduction in downtime associated with filter change as taught by Johnson.
Regarding claim 15, Connor teaches that the retentate channel is fluidly sealed from an exterior of the cassette but is open to each of the first and second elongate fenestrations, and the first and second filtrate channels are open to the exterior of the cassette but sealed from both the first and second elongate fenestrations (refer fig. 9, 12, 13 indicating filtrate being collected on exterior of the cassette while feed/retentate being contained within the sealed pathways).
Regarding claim 16, Connor teaches a retentate screen (1) configured to substantially fill a volume defined by the retentate seal (30, refer fig. 9, 12, 13).
Regarding claim 17, Connor teaches a plurality of filtrate screens (10) configured to substantially fill a volume of each of the first and second filtrate channels outside of the plurality of filtrate seals (refer fluid flow in fig. 6, 9, 12, 13 and seals 30).
Regarding claim 18, Connor teaches providing a permeate outlet (100) in fluid communication with the vessel (70) and the vessel comprising a first and second end plates (75) positioned to form a fluid-tight seal with the cassette, wherein the endplate comprising inlets and outlets that are aligned with the inlets and outlets of the cartridge. Johnson teaches that the flexible containment bag contains the cartridge within a housing (16 or 212), and end plates (20/214/221) defining fluid inlet aligned with inlet of the cartridge. 
Regarding claim 19, Johnson teaches providing containment bag (12) with fluid connectors (refer figures of Johnson indicating providing required connectors to enable fluid flow through the containment bag and cartridge). Selection of type of connectors would have been an obvious matter of design choice to one of ordinary skill in the art based on the types of conduits used to connect fluid lines to the vessel.
Regarding claim 20, Connor teaches that a volume of the vessel comprises the first and second filtrate channels external to the plurality of filtrate seals (refer fig. 13 indicating filtrate flow).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0374882, and US 20130105411 teaches providing a flexible disposable plastic container having a filter module within the container; and US 2005/0126981 teaches a plastic encapsulated tangential flow filter device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777